Title: From George Washington to the United States Senate and House of Representatives, 18 March 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 18 March 1794.
          
          The Minister Plenipotentiary of the French republic having requested an advance of
            money, I transmit to Congress certain documents, relative to that subject.
          
            Go: Washington
          
        